DETAILED ACTION
Allowable Subject Matter
Claims 1, 3–4 and 6–7 are allowed. 
Claims 1, 4, and 6 have been amended, claims 3 and 7 remain original, claims 2 and 5 have been cancelled in the amendment filed by Applicant on February 17th, 2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 28th, 2021 has been entered.
	
	
Response to Amendment
Applicant's amendments to claims 1, 4, and 6 filed on February 17th, 2021 are accepted because no new matter has been entered.
The rejection of claim 1 under 35 U.S.C. §112(b) is withdrawn in view of the amendments.

The following is an examiner’s statement of reasons for allowance: No prior art, either alone or in combination teaches or suggests an elongated point source element extending through and disposed within a first conductive portion connected to a movable metallic film that moves away from the point source to contact a second conductive portion thereby completing a circuit, in combination with all other limitations. The closest prior arts Ovshinsky and Pinholt do not teach . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M. RITCHIE, reachable at telephone number (571) 272-4869. The examiner is normally available Monday - Friday 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack W. Keith can be reached on 571-272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-4869.
Interviews
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Application Status
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARLENE M RITCHIE/
Primary Examiner, Art Unit 3646